Citation Nr: 1451012	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2010 the Veteran and his wife testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  In November 2013, the Veteran and his wife testified at a Videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  From the date of the November 2013 Videoconference hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration.  

Although the Veteran has phrased his claim for service connection for psychiatric disability as a claim for service connection for PTSD, a review of the record shows that he has been diagnosed with multiple psychiatric disorders, to include depressive disorder not otherwise specified (NOS), and alcohol abuse.  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran did not incur bilateral hearing loss in service, sensorineural hearing loss is not shown within the first post-service year and bilateral hearing loss is not otherwise attributable to service.

2. Tinnitus is not shown in service and has not been attributed to active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014). 

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  By way of a January 2010 letter, VA notified the Veteran of the information and evidence need to substantiate his claims for service connection for bilateral hearing loss and tinnitus before the RO's initial adjudication of the claims in May 2010.  Accordingly, the Board finds that VA satisfied its duty to notify.  With regard to VA's duty to assist in the development of the claims, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA audiology examination in February 2010 and an addendum etiological opinion was obtained in March 2010.  

The Veteran was also afforded a personal hearing before a Decision Review Officer (DRO) at the RO in October 2010, and a Videoconference hearing before the undersigned VLJ in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO/VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the RO and Board hearings in this case, the DRO and VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history and etiology.  During the November 2013 Videoconference hearing, the VLJ explained that obtainment of a favorable medical nexus opinion linking the Veteran's claimed disabilities to event or injury during military service was necessary for favorable disposition of the claims.  The VLJ suggested that the Veteran may obtain and submit a favorable medical nexus opinion from any of his VA and/or non-VA treatment providers.  The Veteran indicated that he understood what evidence needed to be obtained for favorable disposition of his claims.  The Veteran accepted the VLJ's offer to hold the record open for 60 days from the date of the hearing so that he could attempt to obtain a medical nexus opinion in support of his claims.  To date, however, the Veteran has submitted no additional information or evidence in support of his claims.  The record does not reflect that pertinent evidence that would substantiate the claims was identified by the Veteran or his representative.  In sum, the aforementioned hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In light of the foregoing, the Board finds that no further notice or assistance is required.

Legal Criteria and Analysis 

The Veteran essentially contends that he incurred his currently diagnosed sensorineural bilateral hearing loss and tinnitus disabilities during active service or as a result of acoustic trauma he experienced therein.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has long held that the condition of "other organic diseases of the nervous system" as explicitly listed under 38 C.F.R. § 3.309(a) includes diagnosis of sensorineural hearing loss.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court also held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Id.

As noted, the Veteran in this case contends that his currently diagnosed bilateral sensorineural hearing loss and tinnitus were incurred in or caused by acoustic trauma due to excessive military noise exposure, to include a mortar explosion that occurred within 300 feet of him and frequent gunfights with the enemy during military service as a light weapons infantryman in Vietnam from June 1966 to June 1967.

The Veteran's service personnel records confirm that his military occupational specialty was a light weapons infantryman.  They also confirm that he served in Vietnam from June 1966 to June 1967 and show that he was awarded a Combat Infantry Badge and a Purple Heart related to a shell fragment wound in his leg.  Thus, 38 U.S.C.A. § 1154(b) is applicable in this case, which allows combat Veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  Accordingly, the Veteran's exposure to acoustic trauma during service as alleged has been conceded by VA.  

Report of VA audiology examination dated in February 2010 shows current diagnoses of bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, as well as tinnitus.  Thus, this case turns on whether these disabilities are related to or had onset during service.  There is, however, no evidence in the Veteran's STRs that shows that his current bilateral sensorineural hearing loss disability was incurred or aggravated during service and his file is negative for post-service reports or complaints of hearing loss and tinnitus prior to his January 2010 claim for service connection for such disabilities.  

In that regard, during pre-induction enlistment examination in August 1965, audiological evaluation reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (10) 

"Notes" stated "non availability of Audiometric Audio Meter."  

Audiometric findings in graph format stapled to the Veteran's August 1965 pre-induction enlistment examination reflects puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15) 
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
0 (5)

Unless otherwise specified, service department audiometric findings dated prior to October 31, 1967 are assumed to be ASA units.  To convert ASA units to ISO (ANSI) units, the following values are to be added: 15 decibels at 500 Hertz; 10 decibels at 1000, 2000, and 3000 Hertz; and 5 decibels at 4000 Hertz.  Post conversion ISO (ANSI) values are noted in parenthesis.  

During separation examination in November 1967, audiological evaluation reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 
0 
0 
-
0 
LEFT
0 
0 
0 
-
0 

During the Veteran's personal DRO hearing in October 2010, he stated that he could not recall exactly when his current tinnitus disability began, but that he has had it for a while - approximately 10 years.  During the November 2013 Videoconference hearing, however, the Veteran stated that he experienced tinnitus intermittently during service and that it occurred immediately following noise exposure to mortar explosions and gunfights.  His representative suggested that the Veteran's report of tinnitus since approximately 10 years prior during the October 2010 hearing was due to confusion as to when tinnitus became constant as opposed to when it initially began.  As to onset of the Veteran's hearing loss, during the November 2013 Videoconference hearing he stated that he first noticed a change in his hearing acuity "not too long after service."  His wife stated that she began dating the Veteran shortly after his return from service and that she noticed that he frequently turned the TV volume up and asked her to repeat herself during conversation.  

During VA audiology examination in February 2010, the Veteran reported military noise exposure to explosions, small arms, and rifles without use of hearing protection.  He reported post-service occupational noise exposure working construction with use of hearing protection.  Recreational noise exposure was denied.  The Veteran also reported experiencing tinnitus with reported onset after military service, but he could not specify date of onset.  

Following audiological evaluation and review of the record, the examiner diagnosed normal to moderate bilateral sensorineural hearing loss and tinnitus.  She opined that the Veteran's sensorineural hearing loss disability is less likely as not caused by or a result of his military noise exposure to explosions, small arms, and rifles without use of hearing protection.  She reasoned that entrance and separation examinations showed normal hearing and comparison of audiological findings at enlistment and separation showed no significant threshold shifts.  Such conclusion is supported by comparison of numerical findings during enlistment and separation audiological findings noted above.  In that regard, the Veteran's hearing appears to have stayed the same or improved between the time of his enlistment into active service and separation therefrom.  

Given that audiometric findings showed normal hearing at separation, the February 2010 VA examiner deferred in providing an etiological opinion pertaining to tinnitus.  In March 2010, an addendum opinion was obtained.  The examiner stated that a review of the record showed that entrance audiogram in August 1965 and separation audiogram in November 1967 showed normal hearing binaurally from 500 through 4000 Hertz.  Comparison of audiometric findings during enlistment and separation examinations showed no threshold shift.  Review of the Veteran's service medical records revealed no mention of hearing problems or ringing in the ears.  Initial primary care note in January 2010 noted the Veteran's past surgical and medical history without mention of any complaint of hearing loss or tinnitus.  The examiner noted that audiometric findings during VA examination showed symmetric bilateral hearing loss that was opined as less likely than not secondary to military noise exposure.  The examiner noted the Veteran's report of unprotected military noise exposure during service and that he was also noted to work constriction, allegedly with use of hearing protection (although this would not have been a requirement when he began working in the field based upon when OSHA came into existence).  The examiner noted that the February 2010 VA examination diagnosed tinnitus with notation that he was unable to provide an estimated time frame when tinnitus actually began.  In light of the foregoing, the examiner opined that the Veteran's current tinnitus disability is more likely than not secondary to hearing loss and less likely than not secondary to noise exposure during active military service.  He reasoned that the most common etiology for tinnitus is hearing loss, which was not shown to be present during service nor was a hearing threshold shift shown during service.  

On review, the Board accepts the Veteran's account of his experiences in service, including proximity to loud noises and his engagement in combat.  The Board
notes that if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the Government to disprove service incurrence or aggravation by clear and convincing evidence.  See 38 C.F.R. § 3.304(d); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This reduced evidentiary burden relates only to the issue of service incurrence, and not to whether a current disability is linked to an event or injury during service.  That consideration requires medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The only medical opinions of record weigh against a finding that the claimed disabilities had onset during or are otherwise related to the Veteran's military service.  The Veteran has not submitted any evidence to the contrary.  The Board finds the opinions of the VA examiners to be highly probative because they provided cogent rationale for the opinions provided, citing the Veteran's relevant medical history and the Veteran's accounts of onset of his disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

While 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between service and the current disability, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's in-service exposure to loud noise and his current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  

The Board acknowledges the Veteran's assertion that there is a causal relationship between his current bilateral hearing loss and tinnitus disabilities and his military service, but the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss and tinnitus, especially in light of his prolonged history of post-service occupational noise exposure while working as a construction foreman.  Moreover, the Veteran's statements of record as to the onset of his current bilateral hearing loss and tinnitus disabilities have been inconsistent.  His wife reported noticing that the Veteran seemed hard of hearing shortly after service, however, there is no post-service evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Indeed, during the Board hearing, the Veteran stated that he did not undergo any post-service audiological evaluation until VA audiology examination in February 2010.  A January 2010 VA primary care note indicated that the Veteran's hearing was intact to normal speech.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board assigns greater probative value to the normal service separation examination findings.  This coupled with the many years intervening service and the first documented findings or complaints of hearing loss and tinnitus, along with the negative VA medical opinions, weigh against the claim.  The service separation examination is highly probative as it was prepared after examination of the Veteran.  The VA medical opinions are probative because they were prepared after evaluation of the Veteran and review of the entire VA record to include the service treatment records.  Also, the Board finds that objective audiometric findings on service separation examination and VA medical opinions are more probative than the Veteran's and his wife's conflicting reports as to the nature and onset of the claimed disabilities and uncorroborated opinions in this matter as they were prepared by skilled, neutral medical professionals after review of all the evidence of record.  Furthermore, there is no favorable medical opinion in this case to weigh against the negative VA medical opinion.

According, the claims must be denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The Veteran was afforded a VA psychiatric examination in March 2010.  Following a review of the record and examination of the Veteran, the examiner acknowledged that the Veteran had some mild symptoms of PTSD, but they did not meet the diagnostic criteria for diagnosis of PTSD.  The examiner diagnosed depressive disorder NOS in remission with current treatment and alcohol abuse in remission.  Without any supporting rationale, the examiner stated that such diagnoses could not be related to the Veteran's military service.

During the November 2013 Videoconference hearing, the Veteran's representative requested that the Veteran be afforded an additional psychiatric examination to determine if he has a current psychiatric disability, to include PTSD, related to his military service.  In that regard, the Veteran stated that he really kept a lot of things in during the March 2010 VA examination as he simply has not spoken to anyone about his traumatic military experiences.  In light of the foregoing, the Board finds that the Veteran should be afforded an additional VA psychiatric examination to determine whether he has a current psychiatric disability related to any incident of his military service. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any additional relevant medical and psychiatric treatment records, VA and non-VA, which pertain to his claim for service connection for an acquired psychiatric disability, to include PTSD, that have not yet been associated with the claims file.  

Also request that he provide authorization necessary to enable VA to obtain any relevant private medical and psychiatric treatment records pertaining to his claimed psychiatric disability. to specifically include all treatment records from Dr. B, his private primary care physician who initially placed him on antidepressant medication as alluded to during the November 2013 Videoconference hearing.  

Regardless of the Veteran's response, obtain and associate with the claims file any VA clinical treatment records from the Central Iowa VAHCS dating since June 2012.  

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, schedule the Veteran for a VA psychiatric examination.  The claims folder and access to Virtual VA and VBMS must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

(1) Identify all acquired psychiatric disorders diagnosed on examination and in VA treatment records dating since January 2010 explicitly confirming to the DSM, to include PTSD.

(2) If PTSD is diagnosed, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that there is a link between the current symptomatology and one or more of the Veteran's established in-service stressors sufficient to produce PTSD.

(3) As to each psychiatric diagnoses other than PTSD (e.g., depression, alcohol abuse, etc.) diagnosed on examination and in treatment records dating since January 2010, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any incident of the Veteran's military service.  

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The bases for the opinion(s) provided must be explained in detail with the complete rationale for all opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment and whether any further tests, evidence or information would be useful in rendering an opinion.

3. The AOJ should review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


